

116 HR 2382 : USPS Fairness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 2382IN THE SENATE OF THE UNITED STATESFebruary 10, 2020ReceivedAN ACTTo amend title 5, United States Code, to repeal the requirement that the United States Postal Service prepay future retirement benefits, and for other purposes.1.Short titleThis Act may be cited as the USPS Fairness Act.2.Repeal of required prepayment of future Postal Service retirement benefitsSubsection (d) of section 8909a of title 5, United States Code, is repealed.Passed the House of Representatives February 5, 2020.Cheryl L. Johnson,Clerk.